OFFICE   OF THE   A’ITORNEY     GENERAL       OF TEXAs
                                     AUSTIN
G-GNAW
-a-




         Oentlemen:             AttOnti6IU    Mr.   R. D.




                                 from di8OU88b& the matter with
                                at the CIamO Fl8h Qr OpUter (%EUU18-
                               ted and pub&bed     ior the benefit
                               sn the pertinent game and fish law8
                                there uw 801110  lndlvidltal8 or oom-
          ad.8 who b      a of the nature of their buelrmas oam
            oontaot with many hunter8 and fishermen.     Thee8 oom-
         panlee or Individuals dsoire ta obtain large quantitlee
         of these pamphlet.laws and dletributs them to hunters and
         flahennea as an advertising media with the n8ms of their
         buelnsrs prfntsd thereon. ,It 18 their plan to aooompl~8h
         this result by either ona oi twos wayel   I)y obtaining a
         large quantity paid for out of State funds from the Oame,
         Fi8h & OyUter U0m11if88iOn,Or, by e~~fering into a OOntwOt
         with the printer doing 8tate oontraot printing for the
         printing of additional pamphlets using the same type 6et
                                                                 ‘:-       293




@m3, Fish h @pster Ct?zomieslon,
                              ?age e


UP   r0r     state   work.


          Fe ahall answer your questions in rewrse order,
9e88in~ first upon the Uaoond one.
                 Artiolsa lOBa, 108b, 1000 and 108d of the venal
Code read        aa,,
                    follows:
                  "A+%. lO@a. $xoapt under contract or agree-
           ment with the State as hereinalterGrovidad au-
           thorizing them so to do, it shell be unlawful
           rorany    person, rm,   oorporatiodor aseooia-
           tlon of pereons doing any printing, ugler con-.
           traot, for the State of Texas, to repo?oQuoe,
           print or prepare or to'sell or furnish any 8uOh
           prlntlm or .printedmatter or any repririt,re-
           produotlon or copy 0r same, or plate, type, mat,
           out or engraving from wh~iohsuch printing oon-
           traof,wata oreouted, exoept the mouut and num-
           bbr oi oopiee~oontraotsa.to be. printed and rur-
           nlshed to the State of Texas under such .contraot.*
                *Art. lOSb..gny printing do& under oon-
           traot ror any department,the legialatum or
           either branoh thereor, any board, oo~~isslon,
           oourt.,orrlosr or agent or the State or Texas,
           ae well as my suoh work done direotly for the
           State, shall tor the purpo8ss of this Aot be
           deemed to hc;ve been done for the State or Texas.*

                mat. 1080. ?rovided that with the aonsent
           of the State Bosrd of control and the Pivarnor,
           any suoh person, firm, corporationor aascoia-
           tion nay print extra copies and sell s-0 at a
           price fixed by the State Foard of Control, when-
           ever in the opinion of the Toard of Control and
           the Governor the printed ffiatter
                                           should be Qis-
           tributed in such manner for the benefit of the
           publie. FrovSded that any such oontract ror the
           ~prlntingand sale of such extra copies shall be
           approved by the Attorney P,eneral.-
                *art. loed. tinyper8on, rim, corpcration
           or association0r persons violating any pro-
           vision of this ;,ctsh.sll5s guilty of a niisde-
           meanot,and upon oonviotionshall be punished by
           fine of not lees than one hundred dollars nor
                                                                       ,
(tcue,Plsh & Oyeter Com~~leslon,Page J



     more than one thousand dollars, and in the
     Went the violation le by ulna$ural pereon
     or the agent or employee or 8 person, ~orporu-
     tlon, flrrror aaaoolatlon the punmment   ry
     be by Jall sentence not to exoeed thirty dyr
     in addition to 8uoh rlne. The oonviotion of
     Ul went Or employee 8hE4l1not bar convictton
    nor the grlnolpal aileoa~
             It   18 01ear lXW   reading them   rtatuter that no
Oontraot w   be .entered Into by anyone with a print* d*
1% 8tate oontradt 9rl.n)jlcg to reproduoe, print, P-W*
8011 Or fOnnl8h extra copies or reprlntr  Of State d   olt-
1888 the oonuent of :the State Board of Qontrol and *
themor Is obtained; and such oontraotr ror.the Prlntln(l
ur(L.88leOr extra 009i48 suet  be *pprovqd by the AttmU
General. In the abaenoe or suoh oonrent and such wPQti
W8 N8t UlSW4r your aeocnd gueatlon in the negatlVO-

          'Your iir8t queetlon la oonoerned with uheth-
OF iOt.the cOlPlni88lOnmay dl8trlbute game and ilrh pit
phbt.bW8   In qpMtlty lot6 to lndl.r;duals snd OOO@~~~~
who raf deriru to use them for advertirbbg;
                                          ‘purposea.
1188 a question or 901107 lrlng wholly withIn the ldrtni*
tMtiTe dleorutlon of the &ame, Plah Q Oyeter Courirsim*
While W8 sight point to the provlslona of Artlaler 1-8
108b, 1080, and 108d or the Penal aoae aa mqgrstind the
pulley to pursue, It le the opinion of this departneat
and JOU.*re advl8ed that the law does not prohibit ~
he,   pI8h 8 Oyster Commleelon iron distrl&ting eet
hU8 illqmtity    lot8 to oompanle8 or lndltlduti8,+i*
oompanier or lndlrlduals have manifested an intention to
9laO4 advertlslng matter thereon berom redlstributioa
to the general publlo,.